Exhibit 10.2
 
GRAPHIC [calgon.jpg]
 
June 26, 2012
 
Mr. Randall S. Dearth
341 Cobblestone Circle
McKees Rocks, PA  15136


Dear Randy:


You are currently an independent director of Calgon Carbon Corporation but you
will become an employee and an employee director when you take your new role as
President and Chief Executive Officer.  The purpose of this letter is to
memorialize our understanding with respect to you role on the Audit and
Compensation Committees of the Board of Directors and certain matters regarding
your director compensation.


Effective immediately, you will resign your positions on both the Audit
Committee and the Compensation Committee so that at no time will you serve on
those committees when you are no longer an independent director.


On April 27, 2012 you received a cash retainer of $57,500 which was intended to
be your cash compensation for twelve months of service as an outside
director.  As you will become an employee effective on August 1, 2012, you will
have served approximately ¼ of the year as an outside director and thus, will
have been overpaid $43,125.  Thus, you agree that on or before July 31, 2012,
you will pay to Calgon Carbon Corporation the sum of $43,125.  Such payment
should be directed to Richard D. Rose, Senior Vice President, General Counsel
and Secretary. Of course you will begin to earn your salary as an employee
effective with your beginning of employment on August 1, 2012.


Finally, in each of April 2010, May 2011 and May 2012, you received grants of
time vesting restricted stock pursuant to certain Restricted Stock Agreements
for Non-Employee Directors.  The shares of restricted stock vest ratably over
three years on each anniversary of the date of grant.  We agree that all of the
currently un-vested such shares (7,568 shares) shall continue to vest as
scheduled so long as you remain as a director of the Company and your
transformation from a non-employee director to an employee director shall have
no effect in this regard.


We look forward to having you join our organization.  If you have any other
questions please feel free to call me at 772-229-7676.
 
Sincerely,
                 
/s/ Seth E. Schofield
                 
Seth E. Schofield
 
Accepted and Agreed:
             
 
 
/s/ Randall S. Dearth
 
06/26/2012
   
Randall S. Dearth
 
Date

 
 
 
GRAPHIC [footer.jpg]